                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

MARLO CARTER                                                                     PLAINTIFF
ADC #174069

v.                             CASE NO: 5:19CV00363-JM

COLMEN, et al.                                                               DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 18th day of February, 2020.



                                                  ___________________________________
                                                  UNITED STATES DISTRICT JUDGE
